DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 05/18/2021 is acknowledged.  The traversal is on the ground(s) that examination of the claims would not be a serious burden because the searches involved for the claims would be coextensive.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as employing different search queries because the curable adhesive composition of claim 1 comprises a first component comprising at least one β-ketoester functional group or at least one malonate functional group, and at least one basic catalyst, and the curable adhesive composition of claim 16 does not necessarily comprise those ingredients. Also, the curable adhesive composition of claim 16 comprises an acetoacetate functional polyester comprising the residues of: a. a hydroxyl component comprising: i. a diol in an amount ranging from 50 to 100 mole %, based on the total moles of (i) and (ii); and ii. a polyol in an amount ranging from 0 to 50 mole %, based on the total moles of (i) and (ii); b. a carboxyl component comprising a polycarboxylic acid compound, a .
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
05/06/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the applicant did not provide a date of publication for the non-patent literature documents that have a line struck through them.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1-15 are objected to because of the following informalities: Claim 1 recites “I.” in lines 2 and 4, which is an informality because it recites the same reference character for two different components. The Office suggests that Applicant change the “I.” in line 4 to “II.” and change the “II.” in line 6 to “III.”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthur (US 2007/0048337 A1, cited in IDS).
Regarding claim 1, Arthur teaches a curable [0084] adhesive [0002, 0010, 0026, 0043] composition comprising a mixture of two aqueous solutions [0084], wherein one of the two aqueous solutions comprises a poly(hydroxylic) compound derivatized with acetoacetate groups [0082], wherein the derivatized poly(hydroxylic) compound has on average more than two acetoacetate groups per molecule [0012], which reads on I. a first component comprising at least one β-ketoester functional group as claimed. Arthur teaches that the other one of the two aqueous solutions comprises an oxidized polysaccharide [0082], wherein the oxidized polysaccharide has on average more than two aldehyde groups per chain [0011], which reads on the limitation wherein curable adhesive composition further comprises II. a second component comprising a compound having at least one or at least two or more aldehyde functional groups as claimed. Arthur teaches that at least one of the two aqueous solutions further comprises a base catalyst [0084], which reads on the limitation wherein the curable adhesive composition further comprises III. at least one basic catalyst as claimed.

Regarding claim 5, Arthur teaches that the ratio of the concentration of aldehyde groups on the oxidized polysaccharide to the concentration of acetoacetate groups on the poly(hydroxylic) compound is approximately 1:1 [0067], which reads on the limitation wherein the equivalent ratio of the β-ketoester functionalities in the first component and the aldehyde functionality in the second component is about 1.0 as claimed.
Regarding claim 6, Arthur teaches a curable [0087] adhesive [0002, 0010, 0026, 0043] composition comprising a mixture of three aqueous solutions [0087], wherein one of the three aqueous solutions comprises a poly(hydroxylic) compound derivatized with acetoacetate groups [0082], wherein the derivatized poly(hydroxylic) compound has on average more than two acetoacetate groups per molecule [0012], wherein another one of the three aqueous solutions comprises an oxidized polysaccharide [0082], wherein the oxidized polysaccharide has on average more than two aldehyde groups per chain [0011], wherein at least one of the three aqueous solutions further comprises a base catalyst [0087], wherein another of the three aqueous solutions comprises a termonomer [0087], wherein the termonomer is derivatized with acetoacetate groups 
Regarding claim 7, Arthur teaches a curable [0087] adhesive [0002, 0010, 0026, 0043] composition comprising a mixture of three aqueous solutions [0087], wherein one of the three aqueous solutions comprises a poly(hydroxylic) compound derivatized with acetoacetate groups [0082], wherein the derivatized poly(hydroxylic) compound has on average more than two acetoacetate groups per molecule [0012], wherein another one of the three aqueous solutions comprises an oxidized polysaccharide [0082], wherein the oxidized polysaccharide has on average more than two aldehyde groups per chain [0011], wherein at least one of the three aqueous solutions further comprises a base catalyst [0087], wherein another of the three aqueous solutions comprises a termonomer [0087], wherein the termonomer is derivatized with acetoacetate groups [0075] and is a water-dispersible hydroxyl-ended linear polyester or a water-dispersible hydroxyl-ended branched polyester, which has been derivatized with acetoacetate groups [0074], which reads on the limitation wherein the first component is a polyester having two or more beta-ketoacetate groups as claimed.
Regarding claim 9, Arthur teaches a curable [0087] adhesive [0002, 0010, 0026, 0043] composition comprising a mixture of three aqueous solutions [0087], wherein one of the three aqueous solutions comprises a poly(hydroxylic) compound derivatized with 
Regarding claim 10, Arthur teaches that the curable [0084] adhesive [0002, 0010, 0026, 0043] composition comprises a mixture of two aqueous solutions [0084], wherein one of the two aqueous solutions comprises a poly(hydroxylic) compound derivatized with acetoacetate groups [0082], wherein the derivatized poly(hydroxylic) compound has on average more than two acetoacetate groups per molecule [0012], wherein the poly(hydroxylic)compound is derivatized with acetoacetate groups by reaction with diketene [0065], which reads on the limitation wherein the first component is an adduct having two or more β-ketoester functional groups as claimed.
Regarding claim 11, Arthur teaches a curable [0084] adhesive [0002, 0010, 0026, 0043] composition comprising a mixture of two aqueous solutions [0084], wherein at least one of the two aqueous solutions further comprises a base catalyst [0084], wherein the base is present in at least one of the two aqueous solutions to give 
Regarding claim 12, Arthur satisfies the limitations of claim 12 because claim 12 only limits the composition of said polyester, claim 12 depends from claim 6, claim 6 does not limit the first component to comprising at least one amorphous or semi-crystalline polyester if the first component comprises at least one polyether having at least two functional groups selected from the group consisting of β-ketoester and malonate groups, and Arthur’s teachings read on the first component’s comprising at least one polyether having at least two functional groups that are β-ketoester groups as explained above for claim 6.
Regarding claims 13-14, Arthur satisfies the limitations of claims 13-14 because claims 13-14 only limit the composition of said polyester, claims 13-14 depend from claim 6, claim 6 does not limit the first component to comprising at least one amorphous or semi-crystalline polyester if the first component comprises at least one polyether having at least two functional groups selected from the group consisting of β-ketoester and malonate groups, and Arthur’s teachings read on the first component’s comprising at least one polyether having at least two functional groups that are β-ketoester groups as explained above for claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS) as applied to claims 1-2, and further in view of Shibutani et al. (US 2009/0253865 A1, cited in IDS).

Arthur does not teach that the second component is a dialdehyde. However, Shibutani teaches a crosslinking agent that is an aldehyde group-containing compound [0090] that is glyoxal, glutaraldehyde, malonodialdehyde, terephthalaldehyde, or dialdehyde starch [0094] and that is present in a resin composition that further comprises an AA-PVA-based resin [0089] that is an acetoacetic ester group-containing PVA-based resin [0003] that is a polyvinyl alcohol-based resin [0002], wherein the acetoacetic ester group-containing polyvinyl alcohol-based resin in combination with the crosslinking agent are used as an adhesive [0001]. Arthur and Shibutani are analogous art because both references are in the same field of endeavor of a curable adhesive composition comprising a first component comprising at least on β-ketoester functional group and a second component comprising a compound having at least one or at least two aldehyde functional groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shibutani’s crosslinking agent that is an aldehyde group-containing compound that is glyoxal, glutaraldehyde, malonodialdehyde, terephthalaldehyde, or dialdehyde starch to substitute for at least a fraction of Arthur’s oxidized polysaccharide that has on average more than two aldehyde groups per chain, which would read on the limitation wherein the second component is a dialdehyde as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability and/or crosslinkability of Arthur’s curable adhesive composition because Shibutani teaches that the crosslinking agent that is an aldehyde group-containing 
Regarding claim 4, Arthur teaches the composition of claim 2 as explained above.
Arthur does not teach that the second component is selected from the claimed group. However, Shibutani teaches a crosslinking agent that is an aldehyde group-containing compound [0090] that is glutaraldehyde or terephthalaldehyde [0094] and that is present in a resin composition that further comprises an AA-PVA-based resin 
866-249-1556 1037722

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, and 16-19 of copending Application No. 16/705,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable adhesive composition comprising I. a first component comprising at least one β-ketoester functional group or at least one malonate functional group, I. a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and II. at least one basic catalyst (claim 1).


Claims 1, 3, and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 9, 14, and 16 of copending Application No. 16/705,338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable adhesive composition comprising I. a first component comprising at least one β-ketoester functional group or at least one malonate functional group, I. a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and II. at least one compound having amine functionality (claims 1, 14) that is at least one amine having tertiary amine functionality (claims 14, 16), which reads on II. at least one basic catalyst as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, and 13-14 of U.S. Patent No. 10,563,040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a curable adhesive composition comprising I. a first component comprising at least one β-ketoester functional group or at least one malonate functional group, I. a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and II. at least .

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejections set forth in this Office action were overcome with a terminal disclaimer.
 The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Arthur (US 2007/0048337 A1, cited in IDS) teaches the composition of claim 1 as explained.
Arthur does not teach that the first component is a polyester having two or more malonate groups. The prior art of record do not teach or suggest using a polyester having two or more malonate groups in a curable composition in combination with a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and at least one basic catalyst.

Arthur does not teach that the adduct is selected from the group comprising 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, pentaerythritol tetraacetoacetate. The prior art of record do not teach or suggesting using an adduct that is selected from the group comprising 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, and pentaerythritol tetraacetoacetate in a curable composition in combination with a second component comprising a compound having at least one or at least two or more aldehyde functional groups, and at least one basic catalyst.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/           Primary Examiner, Art Unit 1767